Name: Commission Regulation (EEC) No 264/90 of 31 January 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/22 Official Journal of the European Communities 1 . 2 . 90 COMMISSION REGULATION (EEC) No 264/90 of 31 January 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 126/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC) No 1 89/90 ( «) ; Whereas, in the absence of the target price for the 1990/91 marketing year for olza and rape seed, the abate ­ ment of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza and rape will be confirmed or replaced as from 1 February 1990 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 1 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No 172, 30 . 9. 1966, p. 3025/66. 2) OJ No L 280, 29 . 9 . 1989, p. 2. 3) OJ No L 164, 24. 6 . 1985, p. 11 . ¦) OJ No L 15, 19 . 1 . 1990, p. 8 . s) OJ No L 167, 25 . 7 . 1972, p. 9 . ") OJ No L 197, 26 . 7 . 1988, p. 10 . 0 OJ No L 288 , 6. 10 . 1989, p. 17. 8) OT No L 21 , 26. 1 . 1990, D . 49 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 1 . 2. 90 Official Journal of the European Communities No L 30/23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 (') 1 . Gross aids (ECU) : \ &lt;  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,464 25,542 25,529 25,810 23,047 22,000 2. Pinal aids : I (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 60,39 60,58 60,55 61,27 54,81 52,54  Netherlands (Fl) 67,17 67,38 67,34 68,09 60,80 58,25  BLEU (Bfrs/Lfrs) 1 229,58 1 233,35 1 232,72 1 246,29 1 112,87 1 062,31  France (FF) 193,95 194,52 194,38 196,55 174,86 166,90  Denmark (Dkr) 227,40 228,09 227,98 230,48 205,81 196,46  Ireland ( £ Irl) 21,586 21,650 21,635 21,876 19,462 18,576  United Kingdom ( £) 16,263 16,298 16,243 16,415 14,117 13,574  Italy (Lit) 42 594 42 718 42 683 43 162 38 322 37 824  Greece (Dr) 4 545,77 4 537,61 4 497,76 4 518,70 3 901,15 4 261,54 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 270,63  in another Member State (Pta) 3 587,46 3 599,70 3 594,80 3 630,42 3 211,09 3 118,84 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 298,62 5 313,36 5 297,78 5 336,78 4 764,86 4 702,92 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 30/24 Official Journal of the European Communities 1 . 2. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 (') 1 . Gross aids (ECU): \  Spain 3,670 3,670 3,670 3,670 3,670 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,964 28,042 28,029 28,310 25,547 24,500 2. Final aids : l \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 66,29 66,48 66,46 67,17 60,71 58,44  Netherlands (Fl) 73,76 73,97 73,94 74,68 67,39 64,84  BLEU (Bfrs/Lfrs) 1 350,30 1 354,06 1 353,43 1 367,00 1 233,59 1 183,03  France (FF) 213,19 213,77 213,63 215,80 194,10 186,14  Denmark (Dkr) 249,72 250,42 250,30 252,81 228,14 218,79  Ireland ( £ Irl) 23,728 23,792 23,777 24,018 21,603 20,717  United Kingdom ( £) 18,024 18,059 18,004 18,176 15,878 15,349  Italy (Lit) 46 844 46 968 46 933 47 412 42 572 42164  Greece (Dr) 5 025,70 5 017,55 4 977,69 4 998,64 4 381,09 4 785,32 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 652,87  in another Member State (Pta) 3 969,70 3 981,94 3 977,04 4 012,66 3 593,33 3 501,08 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 499,40 499,40 499,40 499,40 499,40 512,33  in another Member State (Esc) 5 798,02 5 812,77 5 797,19 5 836,18 5 264,26 5 215,25 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities . 1 . 2. 90 Official Journal of the European Communities No L 30/25 ANNEX III Aids to sunflower seed (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period l 2 3 4 5 6 1 . Gross aids (ECU): I  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 35,023 35,154 35,285 35,385 29,057 2. Final aids : \\ l (a) Seed harvested and processed in (') : \ \ l  Federal Republic of Germany (DM) 82,97 83,28 83,59 83,88 69,09  Netherlands (Fl) 92,39 92,73 93,08 93,34 76,65  BLEU (Bfrs/Lfrs) 1 691,15 1 697,48 1 703,80 1 708,63 1 403,07  France (FF) 267,48 268,47 269,45 270,19 220,51  Denmark (Dkr) 312,76 313,93 315,10 315,99 259,48  Ireland ( £ Irl) 29,771 29,880 29,990 30,072 . 24,542  United Kingdom ( £) 22,958 23,030 23,089 23,104 17,840  Italy (Lit) 58 828 59 043 59 257 59 418 48 333  Greece (Dr) 6 373,00 6 374,77 6 364,74 6343,27 4 928,92 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 350,44 4 370,76 4 387,51 4 395,30 3 434,93 (e) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 818,38 7 844,31 7 858,38 7 859,70 6 520,59  in another Member State (Esc) 7 647,49 7 672,86 7 686,62 7 687,92 6 378,07 3. Compensatory aids : Il  in Spain (Pta) 4 314,81 4 335,14 4 351,88 4 359,67 3 399,30 4. Special -aid : II|  in Portugal (Esc) 7 647,49 7 672,86 7 686,62 7 687,92 6 378,07 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 DM 2,037480 2,032880 2,028590 2,024130 2,024130 2,012480 Fl 2,295240 2,291430 2,287680 2,283560 2,283560 2,271900 Bfrs/Lfrs 42,625600 42,612500 42,593700 42,573100 42,573100 42,514400 FF 6,922960 6,922520 6,922740 6,923670 6,923670 6,924970 Dkr 7,881360 7,890360 7,898250 7,904090 7,904090 7,912970 £Irl 0,769625 0,769527 0,769843 0,769825 0,769825 0,771916 £ 0,725546 0,727881 0,730231 0,732497 0,732497 0,738637 Lit I 515,16 1 517,85 1 519,77 1 522,23 1 522,23 1 529,18 Dr 190,17900 192,50900 194,68800 197,13300 197,13300 203,71600 Esc 179,26400 180,01000 180,92600 182,06800 182,06800 185,34600 Pta 131,89300 132,32900 132,75900 133,20400 133,20400 134,43700